Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 3, 4, 5, 8, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonhard, Kreitmeier et al. (DE 19631293).

As to Claim 1, Leonhard teaches a speaker (Figure 2) comprising an electroacoustic transducer diaphragm (acoustic transducer 10, Figures 1 and 2) and multiple suspension pins or suspension components (16.1’ and 16.2’) , in which the electroacoustic transducer diaphragm ( diaphragm 12 having front side 17) is mounted between  from the multiple suspension pins or suspension components ( Figure 2, diaphragm 17 is mounted between suspension pins 16.1’ and 16.2’), in which the multiple suspension pins or suspension components ( suspension pins 16.1’ and 16.2’), provide mechanical support and acoustic isolation to ( the suspension elements provide damping, page 4 l, [0004]) the electroacoustic diaphragm ( diaphragm 12 having face 17 on Figure 2),  and Figure 7, page 4, [0007], Leonhard teaches the elements 16 and 16” in two planes support the flat membrane 12.
As to Claim 3, Leonhard teaches the limitations of Claim 1, and including a support frame, in which the electroacoustic transducer diaphragm is suspended from or between the support frame by the multiple suspension pins or suspension components, suspension elements 16, 16 'in two planes which support the flat membrane 12 under the action of two housing parts 13, 13 ', Figure 7 and page 4, [0007].
As to Claim 4, Leonhard teaches the limitations of Claim 3, and in which the suspension pins or Suspension components are the only, or substantially only, means of connecting or mounting the diaphragm to the support frame, suspension elements 16, 16 'in two planes which support the flat membrane 12 under the action of two housing parts 13, 13 ', Figure 7 and page 4, [0007]. As seen on Figure 7, the suspension components 16’ and 16 are the only components to support diaphragm 12 in between housing parts 13 and 13’.
As to Claim 5, Leonhard teaches the limitations of Claim 1, and in which the suspension pins or suspension components damp unwanted oscillations passing from the diaphragm into the support frame and back into the electroacoustic transducer diaphragm (Leonhard teaches the abutment of suspension members 16 and 16’ in recesses 23 damps the lifting force acting on membrane 12. See at least page 5, [0002]). 
As to Claim 8, Leonhard teaches the limitations of Claim 1, and in which the diaphragm is a DML diaphragm or flat panel, or in which the diaphragm is a flat panel (flat membrane 12, Figures 1-7 and page 4, [0001], “flat membrane 12”.)
As to Claim 13, Leonhard teaches the limitations of Claim 1, and in which at least some suspension pins or components (16, Figure 5) are mounted with one end in or on the support frame (13) and are configured to contact a part of the electroacoustic transducer diaphragm (12, Figure 5) at their other end.
As to Claim 14, Leonhard teaches the limitations of Claim 1, and in which at least some suspension pins or components are positioned on one face of the diaphragm and other suspension pins or devices are positioned on an opposing face of the diaphragm, Leonhard teaches the mounting elements 16 may be provided as cups or rings fitted between the housing and the membrane on one or both side of the latter. The surface of the membrane may be provided with shallow locating recesses for the mounting elements, thus teaching suspension pins 16 located on either one or both faces of diaphragm. See at least abstract. 
 
As to Claim 15, Leonhard teaches the limitations of Claim 1, in which the suspension pins or components provide any one or more of the following types of suspension: free, semi- supported or clamped, Leonhard teaches the mounting elements 16 may be provided as cups or rings fitted between the housing and the membrane on one or both side of the latter. The surface of the membrane may be provided with shallow locating recesses for the mounting elements, thus teaching semi-supported and/or clamped suspension pins 16. See at least abstract. 
As to Claim 16, Leonhard teaches the limitations of Claim 1, and in which the suspension pins or components that provide clamped suspension are pre-loaded, since the mounting elements 16 may be provided as cups or rings fitted between the housing and the membrane on one or both side of the latter. The surface of the membrane may be provided with shallow locating recesses for the mounting elements and thus preloaded with mounting elements 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 6, 17, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Leonhard, Kreitmeier et al. (DE 19631293) in view of Whitwell (US20160219353).

As to Claim 6, Leonhard teaches the limitations of Claim 1, but does not explicitly teach in which the diaphragm moves pistonically. However, flat diaphragms include the panel of distributed mode loudspeakers where the panel or diaphragm moves pistonically is well known in the art. Whitwell in related field (audio transducer) teaches a flat panel loudspeaker having a flat diaphragm that moves pistonically, [0004], [0059]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the flat diaphragm as taught by Leonhard in a panel of a distributed mode loudspeakers.

As to Claim 17, Leonhard teaches the limitations of Claim 1, but does not explicitly teach in which the suspension pins or components are made from an elastomeric material, such as foam or rubber, with a compliance in the range Shore 0 grade 00 to Shore D grade 100 or in the range Shore 00 40. However, using elastomeric materials such as rubber and foam for damping purposes are well-known in the art. Whitwell in related field teaches using foam strips 114a-114d that comprised of open-cell or closed-cell foam material that is often used with an expanded rubber (e.g., Poron®) that aids in creating a light and suitably stiff distributed mode loudspeaker. See at least [0044]. Leonard in view of Whitwell does not explicitly teach, the compliance of rubber and foam implicitly ranges from Shore 0 grade 00 to Shore D grade 100 or in the range Shore 00 40. However, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use a well-known elastomeric material such as rubber or foam having a compliance in the range Shore 0 grade 00 to Shore D grade 100 or in the range Shore 00 40 to provide sufficient damping achieved by the choice of elastomeric material use.  
As to Claim 33, Leonhard teaches the limitations of Claim 1, but does not explicitly in which at least some suspension pins or components are formed as strips of components. However, Whitwell in related field (audio transducer) teaches [0044] FIG. 1C is a rear view of a distributed mode loudspeaker illustrating the outer surface 102b of the panel 100 with additional supporting elements in an embodiment. In this embodiment, four foam strips are provided on the outer surface 102b of the second skin material layer of the panel 100 so they can be insertably connected into matching grooves on a mounting frame. The foam strips 114a, 114b, 114c, 114d are comprised of open-cell or closed-cell foam material that is often used with an expanded rubber (e.g., Poron®) that aids in creating a light and suitably stiff distributed mode loudspeaker with optimised boundary conditions. The outer surface 102b in this embodiment also includes the four transducer coupler rings 106, 108, 110, 112 for receiving a coil former on each of four different audio transducers. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to form suspension pins as foam strips to create light and suitably stiff distributed mode loudspeaker. 

3.	Claims 9, 11, 12 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Leonhard, Kreitmeier et al. (DE 19631293).
As to Claim 9, Leonhard teaches the limitations of Claim 1, and regarding the following: in which the suspension pins or components each have a predefined compliance, stiffness, or flexibility; or in which the suspension pins or components each have a predefined compliance, stiffness, or flexibility configured to control the movement, oscillation or other acoustic behaviour of the diaphragm, Leonhard teaches on Figure 4, various profiles (shapes or sizes) of suspension elements 16 and 16’. 
Further, Leonhard teaches on Figure 2, the suspension elements 16 and 16’ are arranged under prestress whereas the original spatial shape of the suspension element 16 and 16’ is somewhat flattened. See at least page 5 lines 1-10. Leonhard does not explicitly teach the suspension pins or components each have a predefined compliance, stiffness, or flexibility; or in which the suspension pins or components each have a predefined compliance, stiffness, or flexibility configured to control the movement, oscillation or other acoustic behaviour of the diaphragm. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to configure the suspension pins of various stiffness, or flexibility than other suspension pins or devices, to achieve desired damping at desired location of the diaphragm. 

As to Claim 11, Leonhard teaches the limitations of Claim 1, and regarding the following: in which at least some suspension pins or components are configured with a different compliance, stiffness, or flexibility than other suspension pins or devices, Leonhard teaches on Figure 4, various profiles (shapes or sizes) of suspension elements 16 and 16’. Further, Leonhard teaches on Figure 2, the suspension elements 16 and 16’ are arranged under prestress whereas the original spatial shape of the suspension element 16 and 16’ is somewhat flattened. See at least page 5 lines 1-10. Leonhard does not explicitly teach some suspension pins or components are configured with a different compliance, stiffness, or flexibility than other suspension pins or devices. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to configure the suspension pins of various stiffness, or flexibility than other suspension pins or devices, to achieve desired damping at desired location of the diaphragm. 

As to Claim 12, Leonhard teaches the limitations of Claim 1, and regarding the following: in which at least some suspension pins or components are mounted with one end in a clamp and are configured to contact a part of the diaphragm at their other end, Leonhard teaches on Figure 5, the suspension pins 16 attached to one end of frame and the other end contacts the diaphragm 12, and further teaches Leonhard teaches the mounting elements 16 may be provided as cups or rings fitted between the housing and the membrane on one or both side of the latter. The surface of the membrane may be provided with shallow locating recesses for the mounting elements, thus teaching semi-supported and/or clamped suspension pins 16. See at least abstract. Leonhard does not explicitly teach one end in a clamp and are configured to contact a part of the diaphragm at their other end, However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to clamp one end of the diaphragm to support is partially against the frame without breakage.  
As to Claim 52, Leonhard teaches an electroacoustic transducer (Figure 2, abstract) comprising an electroacoustic transducer diaphragm (acoustic transducer 10, Figures 1 and 2) and multiple suspension pins or suspension components (16.1’ and 16.2’) , in which the electroacoustic transducer diaphragm ( diaphragm 12 having front side 17) is mounted between  from the multiple suspension pins or suspension components ( Figure 2, diaphragm 17 is mounted between suspension pins 16.1’ and 16.2’), in which the multiple suspension pins or suspension components ( suspension pins 16.1’ and 16.2’), provide mechanical support and acoustic isolation to ( the suspension elements provide damping, page 4 l, [0004]) the electroacoustic diaphragm ( diaphragm 12 having face 17 on Figure 2),  and Figure 7, page 4, [0007], Leonhard teaches the elements 16 and 16” in two planes support the flat membrane 12. Leonhard does not explicitly teach the electroacoustic transducer is a microphone. However, an electroacoustic transducer used to generate sounds (speaker) is well known in the art to pick up sounds as well (microphone), therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the electroacoustic transducer as taught by Leonhard to pick up sounds instead of generating sounds and thus is used as a microphone. (Also, see applicant’s specification to use the term “electroacoustic transducer” as both sound generating device or sound pick up device. [0061]). 

4. Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Leonhard, Kreitmeier et al. (DE 19631293) in view of Choi et al. (US 20170289694 A1). 
As to Claim 48, Leonhard teaches the limitations of Claim 1, but does not explicitly teach in which the speaker is mounted in a smartphone, mp3 or other personal digital music player, or smartwatch or other type of portable, personal device. However, DML or flat panel loudspeakers used in portable devices are well-known in the art. Choi in related field (panel loudspeaker) teaches on [0025] a panel vibration type sound generating double-faced display device and a sound generating actuator used therein, which can generate sound by directly vibrating two display panels which provide the double-faced display device., Figure 1. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to provide a thin or panel loudspeaker mounted in a smart portable device to generates sound by directly vibrating a display panel, and a double-faced display device including the same. See at least [0002].

As to Claim 49, Leonhard teaches the limitations of Claim 1, but does not explicitly teach in which the speaker is mounted in a laptop or desktop device or automotive system. However, DML or flat panel loudspeakers used in portable devices are well-known in the art. Choi in related field (panel loudspeaker) teaches on [0025] a panel vibration type sound generating double-faced display device and a sound generating actuator used therein, which can generate sound by directly vibrating two display panels which provide the double-faced display device., Figure 1 and [0003] teaches the flat panel devices such as notebook computers. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to provide a thin or panel loudspeaker mounted in a smart portable device to generates sound by directly vibrating a display panel, and a double-faced display device including the same. See at least [0002].
Allowable Subject Matter
1.	Claims 19-21, 28-30,34, 36-38, 41 and 45are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed on May 23,2022 with respect to claims 1, 3-6,8,9,11-17,19-21,28-30,33,34,36-38,41,45,48,49 and 52 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leonhard, Kreitmerier et al. (DE 19631293A1). Please see the detailed action above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651